United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-861
Issued: August 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 29, 2007 denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to factors of his
federal employment.
FACTUAL HISTORY
On March 16, 2007 appellant, then a 51-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that a degenerative joint condition was
aggravated by his federal employment. He reported that he became aware of an employmentrelated condition on June 14, 2004. Appellant described the injuries as involving his knees, hips,
spine and feet. The reverse of the claim form indicated that he had not stopped working.

In a narrative statement, appellant reported that he had degenerative joint disease in his
knees, hips and spine. He also noted a helloma molle of his right foot.1 Appellant stated that his
job included standing, bending, reaching, walking, lifting, stooping, twisting, turning, pushing
and pulling. He indicated that he worked on flat concrete and asphalt tiles.
With respect to medical evidence, appellant submitted a July 16, 2004 report from
Dr. Tracey Walton, a podiatrist, who noted hammertoes and helloma molle of the fourth web
space in the right foot, with pain worse on physical activity such as walking. A November 6,
1989 letter from the Department of Veterans Affairs (VA) reported a 30 percent disability for a
flat foot condition and 10 percent for a “condition of the skeletal system.”
By decision dated June 6, 2007, the Office denied appellant’s claim for compensation. It
found the medical evidence was insufficient to establish the claim.
Appellant requested reconsideration of his claim on September 28, 2007. The evidence
submitted included a September 6, 2007 report of Dr. S. Brown-Johnson, a VA physician, who
stated that appellant had a history of degenerative spine disease with chronic cervical and lumbar
pain. Dr. Brown-Johnson stated that, due to the degenerative changes in the spine, appellant
should avoid heavy lifting, stooping and repetitive bending, as these activities will aggravate his
condition.
In a report dated September 13, 2007, Dr. Jeffrey Frenchman, a podiatrist, diagnosed
exostosis, helloma molle, hammertoe, hallux valgus and pes planus. He opined that the flat foot
condition was contributing to the callous, hammertoe and bunion conditions, and that appellant
would experience increased pain with prolonged walking and standing.
By decision dated November 29, 2007, the Office reviewed the case on its merits. The
Office found the evidence was insufficient to warrant modification of the prior decision.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;

1

Helloma molle is a soft callus or corn between the toes.

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
In the present case, appellant appears to be alleging that his federal employment as a mail
processing clerk aggravated preexisting degenerative spine, knee and hip conditions, as well as
foot conditions such as pes planus and helloma molle. On appeal, he notes that he has a VA
disability, and feels the Office did not properly take this into account. A decision regarding
appellant’s entitlement to benefits from the VA does not establish entitlement to compensation
benefits. The findings of other administrative agencies have no bearing on proceedings under
the Act, which is administered by the Office and the Board.8 Appellant also indicated that he
had a prior claim for injury on April 22, 1991 and appeared to assert the current claim was a
recurrence of disability. If he is claiming that repetitive job duties aggravated his condition, then
he properly filed a claim for a new injury.9
It is, as noted above, appellant’s burden to submit the necessary medical evidence to
establish the claim. There must be medical evidence with a complete and accurate history, a
diagnosis and a rationalized medical opinion on causal relationship between the diagnosed
condition and the identified employment factors. There is no rationalized medical evidence of
record. Dr. Brown-Johnson indicated that appellant should avoid certain activities as they would
aggravate his degenerative condition, without providing a rationalized medical opinion on causal
relationship between federal employment and a diagnosed condition. Dr. Frenchman reported
that appellant would probably experience increased pain with prolonged walking and standing,
but he does not provide a medical opinion relating a diagnosed condition to federal employment.
In the absence of probative medical evidence on causal relationship, the Board finds appellant
did not meet his burden of proof in this case.
4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

See James Robinson, Jr., 53 ECAB 417 (2002); Burney L. Kent, 6 ECAB 378 (1953).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(2) (May 1997).

3

CONCLUSION
Appellant did not submit sufficient medical evidence to meet his burden of proof to
establish an injury causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 29 and June 6, 2007 are affirmed.
Issued: August 11, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

